DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s AMENDMENT AND RESPONSE TO NON-FINAL OFFICE ACTION, filed July 7, 2022.  Claims 1 and 3-5 are pending.
Response to Arguments
In view of Applicant’s amendment to the title of the invention (AMENDMENT, page 2), the objection to the title as set forth in the prior Office action dated April 13, 2022, page 2, is withdrawn.
In response to the claim rejections under 35 U.S.C. 103 as set forth in the prior Office action, pages 2-9, independent claim 1 has been amended to recite:
 	- a first notifier that notifies a notification destination of the registered user that the image associated with the print data of the registered user is not printed when the detector detects that there is no logged-in registered user at a time the print data is received by the receiver or when the detector detects that another registered user is logged in at the time the print data is received by the receiver.
 	In dependent claims 4 and 5 have been amended to similarly recite the above limitation.	
 	Applicant asserts that the cited prior art references (Kawahara, Mochizuki) fail to teach, disclose or suggest all features recited by amended independent claim 1.  Specifically, with respect to Mochizuki, Applicant states (AMENDMENT, pages 6-7):
 	Applicant respectfully submits that Mochizuki discloses that when the job is executed (e.g., when the printing device prints the image), the notification email is sent.  However, Mochizuki fails to teach, disclose, or suggest “a first notifier that notifies a notification destination of the registered user corresponding to the print data received by the receiver that the image associated with the print data is not printed when it is detected by the detector that there is no logged-in registered user and the print data is received by the receiver or when it is detected by the detector that there is a registered user in the logged-in state and print data corresponding to a registered user other than the registered user in the logged-in state is received by the receiver,” as recited by amended independent claim 1.  That is,  a notification is sent even when the image is not being printed to the recording medium.  Therefore, the suggested combination of Kawahara and Mochizuki fails to teach or disclose all features recited by amended independent claim 1.

 	While not expressly disclosed in the previously-cited prior art, additional prior art has been found to disclose the above limitation.  The new grounds of rejection, necessitated by Applicant’s amendments to the independent claims, are set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication 2009-129361 (hereinafter “Kawahara”) (see English translation of corresponding Japanese Patent Application 2007-306301) in view of Japanese Patent Application Publication 2006-224354 (hereinafter “Mochizuki”) (see English translation of corresponding Japanese Patent Application 2007-306301) and Japanese Patent Application Publication 2007-166439 (hereinafter “Kato”) (see English translation of publication).
 	Regarding claim 1, Kawahara discloses an image forming apparatus having a user authentication function of performing user authentication and permitting login by a user registered in advance (login screen displayed on operation panel 104k of printing apparatus 104 for user entry of login ID and password (paragraph [0093])), the image forming apparatus comprising:
	- a communicator that communicates with an external device storing print data of the registered user (print instruction application 104f transmits login ID and password to output I/F 3f of document providing system server 103 (paragraph [0093]));
	- a receiver that receives, from the external device, the print data of the registered user (document acquisition request issued to document providing system server, document file retrieved by printing apparatus (paragraph [0104])).
 	Kawahara further discloses:
	- a detector that detects whether or not the registered user is logged in (document information management unit 103b searches document information of document file associated with designated document ID, acquires registered user ID from the document information, and transmits acquired user ID to user management unit 103d, after which document information management unit compares acquired registered user ID with currently logged-in user ID (paragraph [0104])); and 
	- an image former that prints an image associated with the print data of the registered user on a recording medium when the detector detects that the registered user is logged in at the time the print data is received by the receiver (as a result of comparison, when user IDs match, a printing process of retrieved document file by printing apparatus is started (paragraph [0104])).
 	Kawahara differs from Applicant’s image forming apparatus of claim 1 in that, in Kawahara, the detector (document information management unit) for detecting whether or not the registered user is logged in is provided at the external device (document providing system server), as opposed to the image forming apparatus (printing apparatus).
 	Mochizuki discloses an image processing apparatus 100 including a print function (paragraph [0019]) and a user determination unit 20 (paragraph [0018]) that extracts a user identifier and a password included in a job execution command from a user terminal (paragraph [0025]).  The user determination unit determines whether or not the user who has performed the job execution command is a registered user (paragraph [0026]).  In view of Mochizuki, one of ordinary skill in the art would have recognized that a detector for detecting whether or not a registered user is logged in may be provided in either the external device (as taught by Kawahara) or the image forming apparatus (as taught by Mochizuki), to achieve the same result of restricting access to printed material at the image forming apparatus.  Therefore, providing the detector at the image forming apparatus, such as taught by Mochizuki, would have been an obvious modification of Kawahara to one of ordinary skill in the art.  
	Kawahara in view of Mochizuki does not expressly disclose the limitation:
	- a first notifier that notifies a notification destination of the registered user that the image associated with the print data of the registered user is not printed when the detector detects that there is no logged-in registered user at a time the print data is received by the receiver or when the detector detects that another registered user is logged in at the time the print data is received by the receiver.
 	Kato discloses an MFP 100 including data input/output unit 308 (paragraph [0017]) that receives print data transmitted from PCs 101 and 102 (paragraph [0052]).  If a user ID received together with the print data is not registered (paragraph [0053]), and login for the user ID received together with the print data is prohibited (paragraph [0054]), then, after determination of an error count (paragraph [0057]), a process of returning an error message indicating that printing cannot be performed to the PCs 101 and 102 that have transmitted the print data (paragraph [0058]).  Thus, a notifier is provided for notifying the PCs 101 and 102 that the print data is not printed when there is no logged-in registered user at the time the print data is received.  The error message enables a sender of the print data to know definitively that the printing process was not successfully performed.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the combined teachings of Kawahara and Mochizuki by providing a notifier such as taught by Kato.
	Regarding claim 4, Kawahara discloses a non-transitory computer-readable storage medium storing a control program (recording medium for supplying a program (paragraph [0131])) for causing a processor of an image forming apparatus (printing apparatus 104 has information processing apparatus (paragraph [0034])) having a user authentication function of performing user authentication and permitting login by a user registered in advance (login screen displayed on operation panel 104k of printing apparatus 104 for user entry of login ID and password (paragraph [0093])) and comprising an image former that prints an image on a recording medium (printing apparatus forms image on recording paper (paragraph [0036])), to function as:
	- a communicator that communicates with an external device storing print data of the registered user (print instruction application 104f transmits login ID and password to output I/F 3f of document providing system server 103 (paragraph [0093]));
	- a receiver that receives print data sent from the external device (document acquisition request issued to document providing system server, document file retrieved by printing apparatus (paragraph [0104])).
 	Kawahara further discloses:
	- a detector that detects whether or not the registered user is logged in (document information management unit 103b searches document information of document file associated with designated document ID, acquires registered user ID from the document information, and transmits acquired user ID to user management unit 103d, after which document information management unit compares acquired registered user ID with currently logged-in user ID (paragraph [0104])); and 
	- an image forming controller that causes the image former to print an image associated with the print data of the registered user on a recording medium when the detector detects that the registered user is logged in and the receiver receives the print data of the logged-in registered user (as a result of comparison, when user IDs match, a printing process of retrieved document file by printing apparatus is started (paragraph [0104])).
 	Kawahara differs from Applicant’s non-transitory computer-readable storage medium of claim 4 in that, in Kawahara, the detector (document information management unit) for detecting whether or not the registered user is logged in is provided at the external device (document providing system server), as opposed to the image forming apparatus (printing apparatus).
 	As set forth above regarding claim 1, Mochizuki discloses an image processing apparatus 100 including a print function (paragraph [0019]) and a user determination unit 20 (paragraph [0018]) that extracts a user identifier and a password included in a job execution command from a user terminal (paragraph [0025]).  The user determination unit determines whether or not the user who has performed the job execution command is a registered user (paragraph [0026]).  In view of Mochizuki, one of ordinary skill in the art would have recognized that a detector for detecting whether or not a registered user is logged in may be provided in either the external device (as taught by Kawahara) or the image forming apparatus (as taught by Mochizuki), to achieve the same result of restricting access to printed material at the image forming apparatus.  Therefore, providing the detector at the image forming apparatus, such as taught by Mochizuki, would have been an obvious modification of Kawahara to one of ordinary skill in the art.  
	Kawahara in view of Mochizuki does not expressly disclose the limitation:
	- a notifier notifies a notification destination of the registered user corresponding to the print data received by the receiver that the image associated with the print data is not printed when it is detected by the detector that there is no logged-in registered user and the print data is received by the receiver or when it is detected by the detector that there is a registered user in the logged-in state and print data corresponding to a registered user other than the registered user in the logged-in state is received by the receiver.
 	As set forth above regarding claim 1, Kato discloses an MFP 100 including data input/output unit 308 (paragraph [0017]) that receives print data transmitted from PCs 101 and 102 (paragraph [0052]).  If a user ID received together with the print data is not registered (paragraph [0053]), and login for the user ID received together with the print data is prohibited (paragraph [0054]), then, after determination of an error count (paragraph [0057]), a process of returning an error message indicating that printing cannot be performed to the PCs 101 and 102 that have transmitted the print data (paragraph [0058]).  Thus, a notifier is provided for notifying the PCs 101 and 102 that the print data is not printed when there is no logged-in registered user at the time the print data is received.  The error message enables a sender of the print data to know definitively that the printing process was not successfully performed.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the combined teachings of Kawahara and Mochizuki by providing a notifier such as taught by Kato.
	Regarding claim 5, Kawahara discloses a control method for causing a processor of an image forming apparatus (printing apparatus 104 has information processing apparatus (paragraph [0034])) having a user authentication function of performing user authentication and permitting login by a user registered in advance (login screen displayed on operation panel 104k of printing apparatus 104 for user entry of login ID and password (paragraph [0093])) and comprising an image former that prints an image on a recording medium (printing apparatus forms image on recording paper (paragraph [0036])), to perform the steps of:
	- communicating with an external device storing print data of the registered user (print instruction application 104f transmits login ID and password to output I/F 3f of document providing system server 103 (paragraph [0093]));
	- receiving print data sent from the external device (document acquisition request issued to document providing system server, document file retrieved by printing apparatus (paragraph [0104])).
 	Kawahara further discloses:
	- detecting whether or not the registered user is logged in (document information management unit 103b searches document information of document file associated with designated document ID, acquires registered user ID from the document information, and transmits acquired user ID to user management unit 103d, after which document information management unit compares acquired registered user ID with currently logged-in user ID (paragraph [0104])); and 
	- causing the image former to print an image associated with the print data of the registered user on a recording medium when the registered user is logged in and the print data of the logged-in registered user is received (as a result of comparison, when user IDs match, a printing process of retrieved document file by printing apparatus is started (paragraph [0104])).
 	Kawahara differs from Applicant’s control method of claim 5 in that, in Kawahara, the detector (document information management unit) for detecting whether or not the registered user is logged in is provided at the external device (document providing system server), as opposed to the image forming apparatus (printing apparatus).
 	As set forth above regarding claim 1, Mochizuki discloses an image processing apparatus 100 including a print function (paragraph [0019]) and a user determination unit 20 (paragraph [0018]) that extracts a user identifier and a password included in a job execution command from a user terminal (paragraph [0025]).  The user determination unit determines whether or not the user who has performed the job execution command is a registered user (paragraph [0026]).  In view of Mochizuki, one of ordinary skill in the art would have recognized that a detector for detecting whether or not a registered user is logged in may be provided in either the external device (as taught by Kawahara) or the image forming apparatus (as taught by Mochizuki), to achieve the same result of restricting access to printed material at the image forming apparatus.  Therefore, providing the detector at the image forming apparatus, such as taught by Mochizuki, would have been an obvious modification of Kawahara to one of ordinary skill in the art.  
	Kawahara in view of Mochizuki does not expressly disclose the limitation:
	- notifying a notification destination of the registered user corresponding to the received print data that the image associated with the print data is not printed when no logged-in registered user is detected and the print data is received or when a registered user is detected in the logged-in state and print data corresponding to a registered user other that the registered user in the logged-in state is received.
 	As set forth above regarding claim 1, Kato discloses an MFP 100 including data input/output unit 308 (paragraph [0017]) that receives print data transmitted from PCs 101 and 102 (paragraph [0052]).  If a user ID received together with the print data is not registered (paragraph [0053]), and login for the user ID received together with the print data is prohibited (paragraph [0054]), then, after determination of an error count (paragraph [0057]), a process of returning an error message indicating that printing cannot be performed to the PCs 101 and 102 that have transmitted the print data (paragraph [0058]).  Thus, a notifier is provided for notifying the PCs 101 and 102 that the print data is not printed when there is no logged-in registered user at the time the print data is received.  The error message enables a sender of the print data to know definitively that the printing process was not successfully performed.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the combined teachings of Kawahara and Mochizuki by providing a notifier such as taught by Kato.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 3, the cited prior art fails to disclose or suggest Applicant’s image forming apparatus according to claim 1, further comprising:
 	- an operation unit that accepts an input operation by a user; and
- a second notifier that, when some of the print data corresponding to the registered user is not received when the operation unit accepts a predetermined reception operation for receiving print data while the registered user is logged in, notifies the notification destination of the registered user that some of the print data is not received.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677